Citation Nr: 1623462	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  13-08 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Appellant; R.R., Brother


ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel


INTRODUCTION

The Appellant served on active duty for training from January 16, 1983 to April 14, 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Appellant testified at a hearing before the undersigned in March 2016.  A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the additional delay, the Appellant's claim for service connection for an acquired psychiatric condition must be remanded for further development to ensure that it is afforded every consideration.  

The Appellant testified at a hearing in March 2016.  At the hearing, he reported that he incurred a psychiatric condition in service as a result of both in-service confinement and his experience in basic training in 1983.  He reported that during basic training, he informed his drill instructor that he was hearing voices, had nightmares, and felt suicidal but was instructed to maintain his composure as he was two weeks from basic training graduation.  The Appellant also reported that he experienced symptoms of his psychiatric condition from 1983 to 1993 but did not first seek psychiatric treatment until 1993 because he was an alcoholic.  

Also during the March 2016 hearing, the Appellant's brother testified that the Appellant did not have a psychiatric condition prior to entering service.  After service, his brother reported that the Appellant was angry, started drinking, fighting, had legal problems, could not sleep, and was entered into an in-patient counseling and detoxification program.  

At the March 2016 hearing, the Appellant also submitted several medical records showing a diagnosis of a psychiatric disorder, not otherwise specified.  A review of the record reveals that the Appellant has not been afforded a VA psychiatric examination to determine the etiology of his psychiatric condition.  Accordingly, the Board finds that he should be provided a VA examination to determine the etiology of his psychiatric condition.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Appellant and his brother also reported that the Appellant received care from Dr. Dan Frantz at the North Range Center and treatment at the North Colorado Medical Center.  While some treatment records have been submitted, treatment records from 1993 forward from these facilities should also be obtained.  

Additionally, at his March 2016 hearing, the Appellant stated that he was receiving disability benefits from the Social Security Administration (SSA). The Appellant's SSA records are not in the file.  Appropriate efforts to obtain them must be made on remand.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Appellant's complete treatment records from Daniel Frantz, M.D. and/or North Range Center and North Colorado Medical Center, dated from January 1, 1993, forward.  The Appellant's complete treatment records from "ATU," dated from 1983 to 1993, should also be obtained.

2.  Make arrangement to obtain from the SSA complete copies of any disability determination(s) it has made concerning the Appellant and copies of the medical records that served as the basis for any such decision(s).  

3.  After the above records have been obtained, schedule the Appellant for a VA psychiatric examination.  The entire claims file (i.e. the electronic file) must be made available to the examiner for review.

The examiner must identify all current psychiatric disorders found to be present.

The examiner must provide an opinion as to whether any current psychiatric disorder had its clinical onset during ACDUTRA from January 16, 1983 to April 14, 1983, or is related to any incident of that service, to include as a result of both in-service confinement and the Veteran's experience in basic training in 1983.  In providing this opinion, the examiner should review and acknowledge the Veteran's testimony provided in March 2016.  See Hearing Transcript, dated March 15, 2016.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination report does not adequately respond to the above instructions, it must be returned to the examiner for corrective action.

5.  Finally, after the above development and any other development that may be warranted based on additional information or evidence received is completed, readjudicate the claim for service connection for an acquired psychiatric disorder.  If the benefit sought is not granted, the Appellant and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

